Exhibit 32.1 STATEMENT OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C.ss.1350 In connection with the Quarterly Report on Form 10-Q for the period ended March 31, 2012 (the Form10-Q) of Citizens Bancorp of Virginia, Inc. (the “Company”), I, Joseph D. Borgerding, Chief Executive Officer of the Company,hereby certify pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of theSarbanes-Oxley Act of 2002, that, to my knowledge: (a) the Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations ofthe Company asof and for the periods presented in the Form 10-Q. /s/ Joseph D. Borgerding Date: May 14, 2012 Joseph D. Borgerding Chief Executive Officer
